DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments filed 17 December 2020, with respect to the currently amended claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.  However, some of the claims now contain 112 issues as set forth in the below rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim(s) 1, 3-5, 7-8, 10-11, & 22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claims 1, 3-5, 7-8, 10-11, & 22,
Claim 1 has been amended to include the limitation “the number of the plurality of first and second dummy electrodes is different from the number of the plurality of third and fourth dummy electrodes” which is not supported by the specification as originally filed.  Nowhere in the specification as originally filed is the number of the plurality of first and second dummy electrodes (A) taught to be different from the number of the plurality of third and fourth dummy electrodes (B); the specification actually discloses the opposite (see original claims 3 & 20 which teach A is equal to B).  Claims 3-5, 7-8, 10-11, & 22 are rejected in the same manner based on said claims dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 & 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 3,
Claims 3 recites the limitation “each of A and B is 2” which contradicts claim 1 from which claim 3 depends.  Specifically claim 1 recites the limitation “the number of the plurality of first and second dummy electrodes is different from the number of the plurality of third and fourth dummy electrodes”; as A is the number of the plurality of first and second dummy electrodes and B the number of the plurality of third and fourth dummy electrodes it is unclear how A and B can both be different from one another and both be 2 at the same time.  Claim 3 will not be treated on the merits based on the contradictory claim language.

In regards to claim 14,
Claims 14 recites the limitation “wherein a length of each of the first and second electrodes is the same” which contradicts claim 12 from which claim 14 depends.  Specifically claim 12 recites the limitation “a length of one of the first internal electrodes in the third region and the second internal electrodes in the second region is greater than the length of the one of the first internal electrodes and the second internal electrodes in the first region”; it is unclear how the each internal electrode can have the same length when some of the internal electrodes have a different length.  Claim 14 will not be treated on the merits based on the contradictory claim language.

Allowable Subject Matter
Claim(s) 12-13, 15, 21, & 23-28 is/are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest (in combination with the other claim limitations) a multilayer ceramic electronic component, wherein N number of the first internal electrodes and N number of the second internal electrodes are alternately stacked in a first region in the stacking direction of the ceramic body, where N is a natural number, C number of the second internal electrodes stacked in a second region above the first region, where C is a natural number greater than N, D number of the first internal electrodes stacked in a third region below the first region, where D is a natural number greater than N, in the length direction, a length of one of the first internal electrodes and the second internal electrodes in the first region is the same as a length of another of the first internal electrodes and the second internal electrodes in the first region, the one of the first internal electrodes and the second internal electrodes in the first region and the another of the first internal electrodes and the second internal electrodes in the first region being immediately adjacent to each other, and in the length direction, a length of one of the first internal electrodes in the third region and the second internal electrodes in the second region is greater than the length of the one of the first internal electrodes and the second internal electrodes in the first region (claims 12-13, 15, & 21).

The prior art does not teach or suggest (in combination with the other claim limitations) a multilayer ceramic electronic component, comprising: N number of each of the first and second internal electrodes being stacked to be alternately exposed from first and second external surfaces of the ceramic body, where N is a natural number, wherein the ceramic body further includes a first cover layer and a second cover layer respectively disposed above and below the active layer, the first cover layer includes a plurality of first and second dummy electrodes, and a plurality of fifth dummy electrodes disposed above the plurality of first and second dummy electrodes, and A number of each of the plurality of first and second dummy electrodes are stacked to be alternately exposed from the first and second external surfaces, where A is a natural number greater than N, C number of the plurality of fifth dummy electrodes are exposed from one of the first external surface or the second external surface, where C is a natural number greater than A, the second cover layer includes a plurality of third and fourth dummy electrodes, and a plurality of sixth dummy electrodes disposed below the plurality of third and fourth dummy electrodes, B number of each of the plurality of third and fourth dummy electrodes are stacked to be alternately exposed from the first and second external surfaces, where B is a natural number greater than N, D number of the plurality of sixth dummy electrodes are exposed from another of the first external electrode or the second external surface, where D is a natural number greater than A, in the length direction, a length of one of the plurality of first, second, third, and fourth dummy electrodes is the same as a length of one of the first and second internal electrodes, and in the length direction, a length of one of the plurality of fifth and sixth .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848